Citation Nr: 1431786	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-27 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to October 2005, with four years of prior active service.  
 
This matter initially came to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted service connection for PTSD and assigned an initial 50 percent disability rating.  The Board subsequently remanded the case, most recently in April 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records and then re-adjudicate the claim.  The AOJ obtained the identified records and then provided the Veteran with a supplemental statement of the case (SSOC) in May 2014, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
As the appeal of the Veteran's claim for an initial rating in excess of 50 percent for PTSD emanates from his disagreement with the initial rating assigned, the Board has characterized the claim as one for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entirety of the appeal period, the Veteran's PTSD has been manifested by disturbances of motivation and mood, depression, flashbacks and nightmares, irritability, isolation, and difficulty in establishing and maintaining effective relationships that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.
 
In May 2007, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his underlying service connection claim.  Since the appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2007 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The RO issued the Veteran an additional notice letter in December 2009 concerning his claim for a higher initial rating for his service-connected PTSD.  In any event, in the letters sent to the Veteran in May 2007 and December 2009, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA treatment providers.  The evidence of record contains reports of examinations requested by VA performed in June 2007, September 2011, and March 2014.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.
 
Criteria & Analysis

The Veteran contends that his PTSD is more disabling than reflected by the 50 percent disability rating initially assigned.
 
Relevant evidence of record consists of VA examinations conducted in June 2007, September 2011, and March 2014, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has received ongoing care for his PTSD, including consistent reports of irritability, depression and anxiety, and problems with sleep, including nightmares.  At a mental health visit in October 2008, the Veteran complained of intrusive thoughts and sadness but denied experiencing nightmares or anxiety.  He reported avoidance of thoughts of war, detachment, and problems with sleep and anger.  At that time he reported having a job and a good relationship with his children.  He reported having multiple hobbies, including dining out and attending haunted houses and circuses, and denied suicidal ideation.  He was diagnosed with adjustment disorder and assigned a GAF score of 57.  At treatment visits in November and December 2009, the Veteran again complained of depression and anxiety but denied experiencing suicidal ideation.  He also complained of irritability and lack of trust and stated that he was having some problems with his family relationships.  He reported, however, that he continued to do his best to socialize in spite of his desire to isolate.  He complained of nightmares approximately once per week as well as intrusive recollections and hypervigilance.  He was diagnosed in November 2009 with "chronic, severe" PTSD and assigned a GAF score of 55.  

The Veteran reiterated these symptoms at two treatment visits in February 2010, at which time he was noted to have a dysthymic mood and affect.  He denied suicidal ideation and complained of feeling hopeless, helpless, and worthless.  He reported an increase in nightmares, stating that they occurred up to five times per week.  However, he reported that he socialized "a fair amount" and was going to church.  At later visits in December 2010, the Veteran reported that he had secured a full-time job and was handling his anxiety much better.  He again denied suicidal ideation and reported that he was hoping to return to school to obtain a degree.  At a September 2011 treatment visit, the Veteran reported that he continued to have a full-time job and again denied suicidal or homicidal ideation.  At that time, he complained of intrusive memories and nightmares, depression, anger, and feelings of rejection.  He also stated that he felt detached from others and had problems with trust, concentration, and motivation.  He was assigned a GAF score of 57.  At a June 2012 treatment visit, the Veteran again complained of experiencing anger easily and also stated that he was depressed and felt worthless.  A GAF score of 51 was assigned at that time.  He made similar complaints in October 2012, at which time he reported that he enjoyed playing basketball but experienced constant depression as well as irritability, isolation, and problems with concentration and motivation.  He also complained of flashbacks and nightmares and occasional panic attacks.  His treatment provider assigned a GAF score of 52.

In treatment visits in 2013 and 2014, the Veteran continued to make similar complaints concerning depression, anxiety, and problems with sleep and nightmares.  He was seen twice in January 2013, at which visits he denied suicidal ideation but complaints of occasional panic attacks and feelings of helplessness and hopelessness.  He also reported problems sleeping, with nightmares two to three times per week, but reported that he wanted to return to college to become a school counselor.  He was assigned GAF scores of 52 and 55.  At later treatment visits in April 2013 the Veteran reported that he had returned to school full-time and was also volunteering.  He reported some depression and anxiety as well as irritability and anger.  He was assigned a GAF score of 56.  Similarly, in May 2013, the Veteran again complained of anxiety and depression but was noted to be "without significant functional impairment."  At a follow-up visits in June 2013, the Veteran reported that he was recently married and busy with school and church activities.  He reported at that time that he felt like he had control of his life, although at a later June 2013 treatment visit he continued to complain of depression, anxiety, intrusive thoughts, and irritability.  He was assigned a GAF score of 58 at that time.  In March 2014, the Veteran reported that he continued to be enrolled in school full-time but had stopped volunteering.  He denied suicidal ideation.  He complained of depression and feeling uncomfortable in crowds but stated that his new marriage was going well.

The Veteran was initially afforded a VA examination in June 2007.  At that time, the examiner noted that the Veteran had recently been hospitalized for anger and anxiety and had left his full-time job pursuant to that hospitalization.  The Veteran reported that he had a part-time job lined up for the "near future."  The Veteran reported ongoing intrusive memories and flashbacks but denied nightmares.  He reported that he experienced depression and anxiety "on a daily basis" as well as increased irritability and frustration.  He stated that he tended to avoid people and had no friends and also complained of feeling "over-emotional" and avoiding news stories about war.  He denied suicidal ideation.  The examiner noted that the Veteran lived with his girlfriend and two children from a previous marriage.  He stated that he did not have any hobbies but loved basketball.  His mood was noted to be euthymic, with a mildly anxious affect.  No problems with thought, memory, or orientation were noted.  The examiner diagnosed him with mild PTSD and moderate to severe major depression and assigned a GAF score of 45.  The examiner found the Veteran to display "mood instability" and noted that it was "uncertain" if the Veteran could maintain full-time employment.
 
The Veteran again underwent VA examination in September 2011.  Report of that examination reflects that the Veteran reported that he had entered into a new relationship and was also working full-time.  He stated that his ability to control his anger had improved with counseling and that he was having decreased thoughts of suicide, although he complained of increased difficulty with memory, "thought blocking and word finding."  The examiner noted the Veteran's complaints of intrusive thoughts and nightmares, as well as avoidance, feelings of detachment, and diminished interest in activities.  The Veteran also reported irritability, hypervigilance, and problems with sleep.  Other noted symptoms were depressed mood, anxiety, suspiciousness, mild memory loss, difficulty in understanding complex commands, impaired abstract thinking, suicidal ideation, impaired impulse control, and disturbances of motivation and mood.  The examiner diagnosed the Veteran with PTSD as the only Axis I diagnosis and assigned a GAF score of 70.  The examiner found the Veteran to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency an ability to perform occupational tasks only during periods of significant stress.
 
The Veteran underwent additional VA examination in March 2014.  At that time, the examiner diagnosed him with both PTSD and unspecified depressive disorder secondary to PTSD.  No GAF score was provided.  The examiner recorded symptoms of intrusive memories and nightmares, avoidance, hypervigilance, irritability, and emotional detachment, which were all attributed to PTSD.  These symptoms, the examiner stated, led to problems with memory and concentration, diminished interest, restricted affect, and feelings of anger and detachment.  In addition, the examiner stated that the Veteran's secondary depression manifested in symptoms of withdrawal and isolation, depressed mood, problems with sleep, attention, and concentration, as well as feelings of helplessness, hopelessness, and worthlessness.  The examiner specifically found the Veteran to display occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was living with his wife and two children with whom he enjoyed spending time, although he reported avoiding social interaction outside the family.  He reported being enrolled in school full-time for an associate's degree and planned to continue after graduation to obtain an undergraduate degree.  The examiner found the Veteran to display depressed mood, anxiety, and chronic sleep impairment, as well as mild memory loss and difficulty in establishing and maintaining effective work and social relationships.  The Veteran described his anxiety as "constant" and complained of feeling withdrawn, irritable, and isolated, as well as having difficulty with concentration and memory.  The examiner classified his symptoms as "moderate."  Mental status examination revealed a euthymic mood, with normal thought and orientation.  The Veteran reported that he had experienced suicidal thoughts in the past but not currently.  He was noted to have difficulty in establishing and maintaining effective work and social relationships, as well as impaired impulse control such as unprovoked irritability with periods of violence, although no violence was reported.  
 
Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the July 2007 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).
 
Upon review of the relevant medical evidence, the Board finds that the Veteran's PTSD has been consistent with the criteria for a 50 percent rating throughout the appellate period, and that a higher initial rating is thus not warranted.  In that connection, the Board notes that the Veteran has been treated on multiple occasions for complaints of anxiety, depressed mood, and difficulty with relationships.  He was specifically noted at his March 2014 VA examination to display occupational and social impairment with reduced reliability and productivity.  He has further been treated on multiple occasions by VA treatment providers for complaints of irritability, nightmares and intrusive thoughts, difficulty concentrating, and social withdrawal.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's anxiety, irritability, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing anxiety and difficulty in establishing new social or intimate relationships, as well as multiple assessments of depression, nightmares, mildly impaired memory, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2013).  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  The evidence indicates that the Veteran has consistently experienced this level of symptomatology.  Therefore, a rating in excess of the 50 percent disability rating initially assigned is not warranted for the entirety of the appellate period.

In that connection, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further consistently reported to his VA treatment providers that he is not experiencing visual or auditory hallucinations.  In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  These are the sort of things that strongly suggest that he does not experience deficiencies in most area as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during the entirety of the appellate period, the Veteran was not found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood.  Thus, the Board finds that a higher rating is not warranted.

In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, anxiety, irritability, depression, and sleep interruption due to nightmares, as recorded on multiple occasions and discussed above.  The Board also acknowledges findings of the November 2009 treatment provider that the Veteran's symptoms were " severe," as well as findings by the March 2014 VA examiner that the Veteran's symptomatology is " moderate."  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "contemplated by the requirements of the law." 38 C.F.R. § 4.6 (2013).  Use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  As such, the Board finds that the initially assigned rating of 50 percent for the Veteran's service-connected PTSD is proper. 

In addition, the Board finds that the Veteran at no time has experienced near-continuous panic or depression and has not been so irritable as to have periods of violence.  The Board acknowledges that there is some evidence of occupational and social impairment; the Veteran's employment history involves both part-time and full-time employment, as well as some periods of unemployment.  In addition, the Veteran has reported that he does not socialize outside his immediate family.  Nevertheless, the Veteran has reported that he is currently enrolled in college full-time and has recently married; he has also indicated that he is involved in his church and hopes to pursue further education in hopes of obtaining work as a school counselor.  As discussed above, the Veteran has at no time exhibited impairment of thought processes.  Also, he is able to communicate without speech problems of the kind contemplated by the criteria for a higher rating.  The Board thus finds that the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that, for the entirety of the appeal period, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD.  

The Board also finds that, for the entirety of the claim period, symptoms set forth in the criteria for a total rating for the Veteran's service-connected PTSD have not been evident.  Although his occupational and social functioning has been impaired, the persuasive medical evidence shows that the Veteran's symptomatology has not risen to the level of total occupational and social impairment.  Problems akin to gross impairment of thought processes or communication have not been shown.  To the contrary, the Veteran has consistently been found to have normal thought processes, with no hallucinations or delusions or problems with orientation or activities of daily living.  In addition, the Veteran has never been found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  The Veteran's VA treatment providers have found no differently in their reports of treatment throughout the appellate period.  In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent is not warranted at any time during the appellate period.
 
The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms most nearly approximating occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  
 
In its analysis, the Board has considered the GAF scores assigned to the Veteran in the June 2007, September 2011 and March 2014 VA examinations, as well as at his multiple VA treatment visits, at which he was consistently assigned scores ranging from 51-58.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Board notes here that the Veteran has not displayed such symptoms as consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has admitted only to occasional fleeting thoughts of death; but no formal suicidal ideation or plan was identified at any time during the appeal period.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he was noted at the March 2014 VA examination to be married and to enjoy spending time with his wife and children.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's assessed level of occupational and social impairment-leads the Board to conclude that an initial rating higher than the 50 percent initially assigned is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating initially assigned.  
 
The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that, for the entirety of the appellate period, the Veteran's service-connected PTSD warrants an initial disability rating no higher than the 50 percent initially assigned.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the RO separately adjudicated a claim for entitlement to a TDIU via a March 2009 rating decision.  The Veteran did not file a notice of disagreement with that decision.  Further, following the March 2009 denial, the Veteran has indicated that he is successfully pursuing an associate's degree and has plans to further his education by obtaining an undergraduate degree.  He has also stated that he hopes to pursue employment as a school counselor following graduation.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his PTSD but notes that this is reflected in the disability rating that has been assigned for the disorder.  The criteria for a TDIU have not been met during the appeal period. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


